Citation Nr: 0014524	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  97-09 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the award of an apportioned share of the 
veteran's Department of Veterans Affairs (VA) compensation 
benefits, in the monthly amount of $100.00 to Sonia Rivera, 
effective November 1, 1994, on behalf of his minor child, was 
proper.

2.  Whether the award of an apportioned share of the 
veteran's Department of Veterans Affairs (VA) compensation 
benefits, in the monthly amount of $100.00 to Lydia Diaz, 
effective December 1, 1994, on behalf of his minor child, was 
proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had active military service from May 1974 to May 
1976, and from May 1978 to December 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from two June 1995 Special Apportionment 
Decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which determined that 
monthly apportionments in the amount of $100.00 each, on 
behalf of the veteran's minor children, effective November 
and December 1, 1994, were appropriate.  The apportionments 
were granted to Lydia Diaz and Sonia Rivera.


FINDINGS OF FACT

1.  Apportionment decisions regarding the veteran's minor 
children, in the custody of Lydia Diaz and Sonia Rivera, were 
issued in June 1995.

2.  Within 60 days of notice, the veteran requested a hearing 
to dispute the apportionment and in November 1995 he entered 
an explicit notice of disagreement regarding the June 1995 
apportionment decisions.

3.  A statement of the case regarding the apportionment 
decisions was issued on September 18, 1996.  The veteran was 
notified that he had 30 days to submit an appeal because the 
claim was simultaneously contested.

4.  The veteran's substantive appeal was date stamped as 
received on October 30, 1996.  It was dated in writing by the 
veteran as signed on October 24, 1996.

5.  The earliest possible date on which the veteran's 
substantive appeal could have been received by VA was October 
24, 1996.


CONCLUSIONS OF LAW

1.  Determination of the timeliness of an appeal is within 
the Board's jurisdiction. VAOPGCPREC 9-99.

2.  The appellant filed an untimely substantive appeal from 
the September 18, 1996 statement of the case regarding the 
apportionment of his benefits on behalf of his minor 
children; his application for appellate review is not in 
conformity with law.  38 U.S.C.A. §§ 7105A; 7108 (West 1991); 
38 C.F.R. §§ 20.101(c), 20.501(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the claims file, the Board observes that this a 
simultaneously contested claim and the provisions of 38 
C.F.R.§ 20.501(b) (1999) are for application.  That 
regulation requires that an appellant's substantive appeal 
must be filed within thirty days from the date of mailing of 
the statement of the case. 

In a precedent opinion dated August 18, 1999, the General 
Counsel of the VA concluded that the Board has the authority 
to adjudicate or address in the first instance the question 
of the timeliness of a substantive appeal and may dismiss an 
appeal in the absence of a timely filed substantive appeal.  
The General Counsel directed that the claimant should be 
first afforded appropriate procedural protections to assure 
adequate notice and opportunity to be heard on the question 
of timeliness. VAOPGCPREC 9-99 (Aug. 18, 1999).  Pursuant to 
this opinion the Board notified the appellant of its intent 
to consider the timeliness of his appeal in a letter of March 
10, 2000.  The veteran was notified that he and his 
representative had 60 days to present written argument, 
additional evidence, or to request a hearing to present oral 
argument on the question of the timeliness of the appeal.  
The veteran and his representative did not respond to this 
letter.

A review of the facts of the case shows that on September 18, 
1996 the veteran was provided a copy of the statement of the 
case regarding award of an apportioned share of his VA 
compensation benefits, in the monthly amount of $100.00 to 
Sonia Rivera, effective November 1, 1994, on behalf of his 
minor child, and in the monthly amount of $100.00 to Lydia 
Diaz, effective December 1, 1994, on behalf of his minor 
child.  Notice included with the statement of the case 
indicated that he had 30 days to file an appeal, because his 
case was a simultaneously contested claim.  The veteran's 
substantive appeal, VAF-9, was date stamped as received by VA 
on October 30, 1996.  It was dated by the veteran as signed 
on October 24, 1996.  The Board assumes that the earliest 
possible date this appeal could have been received by VA was 
October 24, 1996.  Therefore, the substantive appeal 
regarding the issue of apportionment of compensation benefits 
on behalf of the veteran's minor children was not timely, as 
it was not received within 30 days.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he is statutorily barred from 
appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).



ORDER

The purported appeal from the June 1995 apportionment 
decisions regarding the veteran's minor children is untimely; 
the appeal is dismissed.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

